I would like to extend my warmest congratulations to the 
President on his election to preside over the General 
Assembly at its sixty-ninth session. At the same time, 
I would like to welcome the wise choice that he has 
made to view his mandate as an extension of the work 
of Ambassador John William Ashe, his predecessor, to 
whom I pay a well-deserved tribute. I also commend the 
President on having chosen a theme for the sixty-ninth 

session that invites us to engage in a comprehensive 
consideration of the post-2015 agenda. I would also like 
to pay tribute to Secretary-General Ban Ki-moon and 
reiterate to him the unwavering support of the Republic 
of the Congo for the efforts he expends with devotion 
and selflessness at the head of our Organization.

The world is in turmoil. Humankind lives in 
fear of tensions and conflicts, which exist virtually 
everywhere; of terrorism, which has become the 
bogeyman of States; of old and new epidemics that 
plague societies, especially the poorest among them; 
of the persistent disparities among and within States; 
and of climate change, which threatens our planet. 
Those are the challenges that arouse a feeling of great 
apprehension throughout the world.

In turn, they make us put our faith in the United 
Nations, the only instrument available to the world in 
its search for solutions to those many problems. In that 
universal quest, the priority action of States must be 
directed above all to peace, security and the conservation 
of nature. For the world needs peace and security, 
especially wherever senseless conflicts have developed, 
such as in Syria, Ukraine, Iraq and between the Israelis 
and the Palestinians. The world needs peace and security 
in Africa, especially in Libya and throughout the entire 
Sahel-Saharan region, in South Sudan, Central Africa 
and the Great Lakes region. Africa needs the increased 
support of the international community so that Somalia 
can, once and for all, emerge from the abyss and so that 
Mali can recover its integrity and unity. It needs such 
support so that the Democratic Republic of the Congo, 
which has now experienced a degree of calm, will not 
again be plunged into the violence that afflicted it for 
so many long years. Finally, it also needs that support 
so that the positive developments seen in the Central 
African Republic in recent weeks with the cessation 
of hostilities agreement, signed in Brazzaville on 
23 July, and the transfer of authority, on 15 September, 
from the African-led International Support Mission 
in the Central African Republic to the United Nations 
Multidimensional Integrated Stabilization Mission in 
the Central African Republic can be strengthened to 
allow the Central African people to emerge from the 
crisis that has lasted too long.

Africa needs the ongoing support of the 
international community to curb maritime piracy, 
which increasingly threatens the Gulf of Guinea, and 
to combat terrorism, which extends from the Sahel 
to the south of the continent, with the involvement of 
many local networks. That also applies to Boko Haram, 
which rages in Nigeria and seeks to spread its activities 
towards Cameroon, and perhaps soon to other countries 
if nothing is done to prevent it. The same goes for 
the rebel movement known as Joseph Kony’s Lord’s 
Resistance Army, which is still active in the Central 
African Republic, the Democratic Republic of the 
Congo and Uganda.

In Central Africa, as elsewhere on the continent, 
insecurity is often the result of a number of factors. There 
are not only war and armed violence but also poverty 
and endemic diseases, such as malaria, HIV/AIDS, 
non-communicable diseases and Ebola haemorrhagic 
fever. We commend the great spirit of solidarity shown 
by the international community in assisting the African 
countries affected by the Ebola epidemic to eradicate 
that terrible scourge. In that regard, we welcome the 
establishment of the United Nations Mission for Ebola 
Emergency Response by the Secretary-General.

I would like to briefly address the issue of climate 
change, which, as everyone knows, remains a major 
threat to our planet. The Republic of the Congo, which 
fully shares the Common African Position, supports the 
conclusions of the Elysée Summit for Peace and Security 
in Africa of 6 and 7 December 2013. The Climate 
Summit held here in New York on 23 September saw 
the announcement of firm commitments with a view 
to the adoption of a universal, important and binding 
agreement on both mitigation and adaptation at the 
Paris summit in 2015.

In that regard, I would like to underscore the 
importance for my country and for Africa of the 
establishment of technology transfer and innovative 
financing mechanisms and of ensuring the maximum 
benefit and real implementation of the Green Climate 
Fund, as well as the promotion of a substantive 
programme to counter climate imbalance so as to 
maximize the opportunities provided by combating 
climate change.

Illicit logging and the illegal trade in fauna and 
flora are another serious threat to the environment 
and to biodiversity. In response to that international 
environmental crime against biodiversity, during the 
first half of 2015, my country will host in Brazzaville, 
under the auspices of the African Union and in 
partnership with the United Nations Environment 
Programme, an international conference on the illegal 


exploitation of and the illicit trade in the wild fauna and 
flora of Africa.

The sixty-ninth session of the Assembly of our 
Organization takes place on the eve of 2015, the 
deadline for the achievement of the Millennium 
Development Goals. The review undertaken by 
stakeholders at all levels has shown that we have not 
reached those Goals owing to, inter alia, shortcomings 
in their initial preparation and drafting. Africa is the 
continent with the largest number of countries that will 
not have achieved some MDGs by the 2015 deadline. 
African leaders have adopted a Common Position on 
the post-2015 development agenda in order to meet 
those challenges. We call for the joint commitment 
of all members to ensure that the Common African 
Position is placed at the centre of our concerns in the 
negotiations that should lead to the adoption of an 
inclusive post-2015 development agenda.

Before I conclude, I would like to solemnly 
reaffirm my country’s commitment to the promotion 
and protection of fundamental human rights and 
freedoms, the various mechanisms for the protection 
of human rights and the universal periodic review 
process, in which we have actively participated. In that 
spirit, Congo seeks to enrich its legal and institutional 
framework by strengthening its national system for the 
promotion and protection of human rights, with the 
full participation of civil society. In that context, the 
Republic of the Congo has decided to present, in the 
upcoming November elections to be held in New York, 
its candidature for a second term on the United Nations 
Human Rights Council for the period 2015-2017.

Sports, as a contributor to peace and development, 
unites peoples. In that spirit, in September 2015 
Brazzaville will host the eleventh All-African Games 
on the occasion of the fiftieth anniversary of that 
African youth festival.

In conclusion, I reaffirm my country’s commitment 
to the ideals of our universal Organization and reiterate 
our commitment to supporting the efforts of the 
entire international community for peace, security 
and development, on which depend the well-being of 
humankind and the advent of the better world to which 
we fervently aspire.
